DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 of U.S. Application No. 16/889113 filed on 04/28/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed04/28/2022. Claims 1-3 are presently amended, and Claims 4-20 are newly added. Claims 1-20 are presently pending and are presented for examination.

Response to Arguments
In regards to the previous claim interpretation under 35 U.S.C. § 112(f): the amendments to the claims overcome the previous claim interpretation under 35 U.S.C. § 112(f). Therefore, the previous claim interpretation under 35 U.S.C. § 112(f) is/are withdrawn.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments, see pg. 10 of the remarks, filed 04/28/2022, with respect to claims 1 & 3 have been fully considered and are persuasive.  The previous 35 U.S.C. § 103 rejection of claims 1-3 has been withdrawn. 

Claim Objections
Claim 5 is objected to because of the following informalities:  “the at least one processor is configured to examine whether the absolute value of the angular acceleration the output shaft of the drive source calculated is at the set threshold or above” should be changed to -- the at least one processor is configured to examine whether the absolute value of the angular acceleration of the output shaft of the drive source calculated is at the set threshold or above --.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “when the at least one processor determines the absolute value of the angular acceleration is less than the set threshold, the at least one processor is configured to determine that the driving wheel is currently not in a slip state, and when the at least one processor determines that the absolute value of the angular acceleration is the set threshold or above, the at least one processor is configured to determine that the driving wheel is currently in a slip state” should be changed to -- when the at least one processor determines the absolute value of the angular acceleration is less than the set threshold, the at least one processor is configured to determine that the driving wheel is currently not in [[a]] the slip state, and when the at least one processor determines that the absolute value of the angular acceleration is the set threshold or above, the at least one processor is configured to determine that the driving wheel is currently in [[a]] the slip state --.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “wherein when the at least one processor determines that the driving wheel is currently in a slip state,” should be changed to -- wherein when the at least one processor determines that the driving wheel is currently in [[a]] the slip state--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “wherein when it is determined that a current time does not fall within the predetermined time immediately after the direction of the torque outputted from the drive source is inverted, the circuitry is configured to examine whether the absolute value of the angular acceleration the output shaft of the drive source calculated is at the set threshold or above” should be changed to -- wherein when it is determined that a current time does not fall within the predetermined time immediately after the direction of the torque outputted from the drive source is inverted, the circuitry is configured to examine whether the absolute value of the angular acceleration of the output shaft of the drive source calculated is at the set threshold or above--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “when it is determined that the absolute value of the angular acceleration is less than the set threshold, the at least one processor is configured to determine that the driving wheel is currently not in a slip state, and when it is determined that the absolute value of the angular acceleration is the slip determination threshold or above, determine that the driving wheel is currently in a slip state” should be changed to -- when it is determined that the absolute value of the angular acceleration is less than the set threshold, the at least one processor is configured to determine that the driving wheel is currently not in [[a]] the slip state, and when it is determined that the absolute value of the angular acceleration is the slip determination threshold or above, determine that the driving wheel is currently in [[a]] the slip state--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “wherein when the circuitry determines that the driving wheel is currently in a slip state,” should be changed to -- wherein when the circuitry determines that the driving wheel is currently in [[a]] the slip state, --.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “examining whether the absolute value of the angular acceleration the output shaft of the drive source calculated is at the set threshold or above” should be changed to -- examining whether the absolute value of the angular acceleration of the output shaft of the drive source calculated is at the set threshold or above --.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “when it is determined that the absolute value of the angular acceleration is less than the set threshold, determining that the driving wheel is currently not in a slip state, and when it is determined that the absolute value of the angular acceleration is the set threshold or above, determining that the driving wheel is currently in a slip state” should be changed to -- when it is determined that the absolute value of the angular acceleration is less than the set threshold, determining that the driving wheel is currently not in [[a]] the slip state, and when it is determined that the absolute value of the angular acceleration is the set threshold or above, determining that the driving wheel is currently in [[a]] the slip state--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “when it is determined that the driving wheel is currently in a slip state, then performing a slip time control according to a calculated surplus torque of the drive source which has caused a slip in the driving wheel; and performing a grip time control comprising a traveling control during normal operation when the driving wheel has not slipped, when the current time is within the predetermined time after inversion of the direction of the torque outputted from the drive source” should be changed to -- when it is determined that the driving wheel is currently in [[a]] the slip state, then performing a slip time control according to a calculated surplus torque of the drive source which has caused a slip in the driving wheel; and performing a grip time control comprising a traveling control during normal operation when the driving wheel has not slipped, when the current time is within the predetermined time after inversion of the direction of the torque outputted from the drive source--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 10-12, & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “immediately” in claims 4-6, 10-12, & 17-19 is a relative term which renders the claim indefinite. The term “immediately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites the limitation "slip determination threshold".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the current time".  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-3, 7-9 and 13-16 are allowed over the prior art of record.
The closest prior art of record is US 2008/0120006A1 (“Hommi”), US 2016/0318400A1 (“Sakaguchi”), JP 2002/186107A (“Shimizu”).

The following is an examiner' s statement of reasons for allowance:
The prior art Hommi discloses a vehicle skid control device that control a power system that outputs power to a drive shaft linked to drive wheels of a vehicle. In response to detection of the occurrence of a skid of the drive wheels according to a variation in angular acceleration of the drive shaft that is linked to the drive wheels, the configuration restricts the driving torque of the drive wheels to reduce the skid. Further Hommi improves the misdetection of the phantom skid and prohibits unnecessary restriction of the driving torque in response to misdetection of a “phantom” skid in angular acceleration-based skid state determination. The prohibition or allowance of restriction of the driving torque is determined according to the time period when the angular acceleration increases over the preset threshold value slip and then shows a decreasing tendency. The control procedure detects the occurrence of a skid when the angular acceleration exceeds the preset threshold value slip, the driving torque is prohibited only for the prohibition time. If it a real skid, the driving torque is maintained and if it is a phantom skid, it does control the wheels and maintains the driving of the vehicle. Hommi however does not restrict a determination of the skid until the time passes, it only restricts a driving torque to be applied for a set time. Hommi does not explicitly discloses the limitation “prohibit the determination that the driving wheel is in the slip state until a predetermined time elapses after a direction of torque outputted from the drive source is inverted”.

	The prior art Sakaguchi discloses a slip determination system for a vehicle which is able to improve the determination accuracy of a slip state by avoiding erroneous determination of excessive slip of wheels when a state of the wheels, is switched. Sakaguchi determines whether or not excessive slip which is slip not smaller than a predetermined one occurs in a wheel, and is a threshold value setting means for setting a threshold value to determine a slip. Excessive slip is determined when the acquired wheel speed parameter reaches the set threshold value, then acquiring a braking and/or driving force of motor in order to inhibit the determination of the excessive slip performed by the slip determining means when the sign of the braking is inverted. Further when the state of the rear motors is switch from driving to braking the sign of the torque is inverted, indicating a potential slip. By setting and changing the reference rotational speed NMREF as described above, when the state of the rear motors 41 and 61 is switched between the driving state and the braking state, even if the first motor rotational speed NMOT1 and/or the second motor rotational speed NMOT2 is/are temporarily increased or reduced e.g. due to backlash clogging, the first motor rotational speed NMOT1 and/or the second motor rotational speed NMOT2 is/are prevented from reaching the reference rotational speed NMREF. As a result, it is possible to positively avoid erroneous determination of acceleration slip and deceleration slip, and thereby improve the accuracy of excessive slip determination. However Sakaguchi does not disclose the limitation “prohibit the determination that the driving wheel is in the slip state until a predetermined time elapses after a direction of torque outputted from the drive source is inverted”.

	The prior art Shimizu discloses an electric vehicle that can travel using the driving force of the electric motor. If at least one non-slip wheel is provided on each of the left side and the right side of the vehicle body, output torque control of each motor (for example, the output torque of the motor corresponding to the slip wheel is cut, and only the non-slip wheel is required to apply the request). By controlling the output torque of each motor so that deceleration can be realized, 8WD is realized while preventing the generation of a yaw moment. The vehicle control unit compares the absolute value of the angular acceleration exceeds a threshold value, it is determined for the wheel to be slipping and when one wheel in one set exceeds the threshold value and the other wheel does not exceed the threshold value, it is determined as non-slip. Also, the wheel speed V that does not exceed the threshold value is held as the wheel speed of the set, and no slip occurs when the absolute value of the wheel angular acceleration dω/dt does not exceed the threshold value for both of the two wheels in one set. The wheel speed having a large value is held as the wheel speed of the set. However Shimizu does not explicitly disclose “prohibit the determination that the driving wheel is in the slip state until a predetermined time elapses after a direction of torque outputted from the drive source is inverted”.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668